ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-221, concluding as matter of reciprocal discipline pursuant to Rule 1:20-14 that CHRISTOPHER J. FAUCI of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1997, should be suspended from the practice of law for a period of eighteen months based on discipline imposed in the State of New York for conduct that in New Jersey constitutes a violation of RPC l.l(a)(gross neglect), RPC 1.3(laek of diligence), RPC 1.4(a)(failure to communicate with client), RPC 3.3(a)(false statement of material fact or law to a tribunal), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC *2028.4(d)(conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that CHRISTOPHER J. FAUCI is suspended from the practice of law for a period of eighteen months, effective February 19, 2007, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for' a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RBC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.